El Juez Asociado Su. MacLeary,
emitió la opinión del Tribunal.
En la fecba de la partición de la herencia proindivisa de Venancio Esteves y Serrano, Félix Echevarría tenía una hipoteca de ($5,32.1-43) cinco mil trescinetos veinte y un xoesos y cuarenta y tres centavos contra Isabel Alers *85Beauchamps, y Segundo Estoves Alera, sobre dicha he-rencia que les correspondía como viuda y heredero de la misma. La citada cantidad era pagadera en plazos anua-les, principiando en lo. de marzo de 1895 y terminando en igual fecha de 1899. Los herederos y acreedores de la herencia de Venancio Estoves, en 4' de Marzo de 1902, otorgaron ante un notario público, un escrito de parti-ción, en el cual repartieron entre ellos toda la herencia, sin notificación á Echevarría, y sin tener participación éste en la misma.
Fallecido Félix Echevarría y Conti, y Verificada la partición de su herencia, Doña Felicita Maissonáve de la Rosa se hizo dueña de la citada hipoteca, y la traspasó á José Echevarría, Doña Ignacia Echevarría y Doña Herminia Echevarría y Maissonave, registrándose dicho tras-paso en el Registro de la Propiedad de Aguadilla.
No estando conformes los demandantes con la parti-ción. de la referida herencia, entablaron esta demanda para la rescisión y nulidad de la misma, alegando que la parte más mala de la finca, herencia de Venancio Estoves, había sido fraudulentamente adjudicada á la viuda, Do-ña Isabel, y al heredero Don Segundo, fijando una valora-ción ficticia de ($10,915.20) diez mil novecientos quince pesos veinte centavos, moneda provincial, equivalentes á .($6,599.12) seis mil quinientos noventa y nueve dollars doce centavos, oro Americano, mientras que el verdadero valor sólo alcanzaba á ($3,204.00) tres mil doscientos cuatro dollars, y de esta manera sé les ha defraudado de más de la mitad de la parte que de justicia les correspon-de, y que no podían de otra manera alguna cobrar el mon-tante de su crédito.
El pleito siguió los debidos trámites y después de veri-ficar las pruebas y demás procedimientos necesarios, en 24 de Diciembre de .1903, la Corte de Distrito de Maya-giiez dictó la siguiente sentencia:
*86“Sentencia. — En la ciudad de Mayagüez á veinte y cuatro de Diciembre de mil novecientos tres. — Visto en ,juicio oral civil este pleito, segando entre partes, de la una como demandante, primeramente Doña 'Felicita Maissonave y de la Rosa, propietaria, vecina de Ag.uadílla, continuado luego por Doña Herminia, Dona Ignacia y Don ..José Echevarría, y Maissonave, propietarios, del mismo domicilio do Aguadillo, como cesionarios de Doña Felicita Maissonave, represen-tados por el abogado Don José de Diego, y 'de la otra como deman-dados, Da. Isabel Alers, por sn propio derecho y en representación de su menor hija Rafaela Esteres y Alera, Don Segundo, 'Da. Mon-serrate y Da.' Mercedes de los últimos apellidos, propietarios, del domicilio de San Sebastián, defendidos por él Abogado Don Alfredo Arnaldo, y contra la sociedad mercantil disnelt.a, Plaja y Bravo, Don Víctor Martínez y Martínez, del .domicilio de esta ciudad, Da. María Santoni de Arambnra, vecina de- Añasco, Don Merced Ortiz, Don Juan -López y Nieves y como representante de la extinguida sociedad L. 'Oríila y Compañía Don Lorenzo Orilla y Hernández del domicilio de Sara. Sebastián, en rebeldía en estos autos, -sol)re rescisión de particiones.
Resultando: Que por escritura No. 125 autorizada por el que fué Notario de San Sebastián, Don Víctor Martínez, el trece de Abril de mil ochocientos noventa y cuatro, Doña Isabel Alera y Beauchamps y Don Segundo Esteves y Alera reeconocieron deber á Don Félix Echevarría y Oonti, vecino de Aguadilla la cantidad de cinco mil trescientos veinte y un pesos cuarenta y tres centavos, de la moneda entonces circulante, de que era deudora la testamentaría, de Don Venancio Esteves y Serrano, y de cuya deuda se hacían cargo la madre é hijo que la recibían en sí y de ella dallan carta de pago, con la obligación de pagar la cantidad aludida con el interés del uno por ciento mensual por un año, ascendente éste á seiscientos treinta y ocho pesos cincuenta y siete centavos formando un total .débito de cinco mil novecientos sesenta .pesos que se constituyeron á satisfacer por quintas partes anuales, empezando la primera-, montante á mil ciento noventa y .dos pesos, el primero de Marzo de 1895 y las sub-siguientes en igual día y mes de 1896 al de 1899, devengando .dichas sumas el interés convenido del uno por ciento mensual que deberían satisfacer al vencimiento de las anualidades respectivas de la. totalidad de la deuda pendiente á la sazón del pago, puestas dichas cantidades en la casa domicilio del acreedor .Sr. Echevarría en buenas monedas de oro ó plata de circulación legal, y como .garantía, de la deuda *87aludida é intereses que se devenguen más dos mil pesos que señala-ron para gastos y. costas- de la cobranza, si hubiere que hacerse judi-cialmente, Da. Isabel Alers y su hijo Don ¡Segundo Esteves, consti-tuyeron hipoteca sobre la iparte que indivisa les corresponde en los bienes relictos quedados al fallecimiento de su 'causante Don Venan-cio Esteves y 'Serrano por gananciales y herencia en -concurrencia con los demás herederos, hipotecando á la vez Da. Isabel el predio de que era dueña en particular y distribuyendo la responsabilidad del gravamen en la forma siguiente: trescientas ochenta y seis cuerdas setenta -céntimos, que forman parte de la hacienda Monserrate, que •corresponde á la herencia 'de Don Venancio Esteves y Serrano, con los establecimientos que contiene, deberían responder de cinco mil novecientos sesenta pesos de 1-a deuda, é intereses al primero, de Marzo de 3895, y los más que se devenguen de esta, fecha en adelanto, otras ochenta ’cuerdas del propio haber hereditario, responderían de mil quinientos pesos parte de la cantidad señalada para costas, 'Cua-renta y -cinco cuerdas cincuenta y cuatro céntimos, propiedad particular de Da. Isabel Alers, responderían de los quinientos pesos res-tantes señalados para 'costas, escritura que aparece registrada en el de la propiedad de Aguadilla el veinte y tres de Febrero de 1895.
Resultando : que fallecido Don Félix Echevarría y Gonti, se pro-cedió á la distribución de su caudal, adjudicándose á Da. Feli-cita Maissonave y de la Rosa la obligación hipotecaria constitui-da por Doña Isabel Alers y Beauchamps', y su hijo Don Segundo Esteves y Alers, según testimonio de acta de protocolización auto-rizada por-el Notario de Aguadilla Don Juan Mercader y Rodrí-guez.
'Resultando: que con posterioridad y ya en marcha este pleito, el doce de Enero del año actual ante el citado Notario Mercader, Da. Felicita Maissonave y de la Rosa cedió á Don José, Da. Igna-cia y Da. Herminia Echevarría y Maissonave el '.crédito referido, inscribiéndose en el registro de la propiedad, de Aguadilla en vein-te y cuatro de Marzo del año en curso.
Resultando: que el cuatro de Marzo de 1901 e] Notario de esta ciudad Don Alfredo Arnaldo y Sevilla, por escritura No. 89, pro-cedió á la protocolización de las operaciones divisorias del caudal dejado por Don Venancio Esteves y Serrano, inventariándose se-gún aparece de dicha participación los bienes remanecidos -al óbito *88de aquél, entre los que figuran la Hacienda Monserrate, radica-da, en el barrio de Culebrinas, lugar del sonador, del término de San Sebastián, compuesta de dos fracciones, una de cuatrocientos sesenta 7 ocho cuerdas, seiscientas diez y ocho centésimas, con las colindamcias que señala, 7 otra fracción que consta de doscien-tas cuarenta y seis cuerdas, ochocientas noventa 7 ocho centésimas, con los límites que 1c señala, los establecimientos que describe, una casa habitación de dos pisos, y otras dos más, con las deudas que especifica, dándole á esos bienes el valor que aparece de la divisoria, adjudicando á. los acreedores, bienes para el pago de sus créditos respectivos, á Da. Isabel Alers y Beauchamps, nueve mil noventa y seis pesos por su parte de gananciales, y por la he-rencia de su hijo Don Ventura Esteves mil ochocientos diez y nue-ve pesos, veinte centavos de la moneda, todo provincial, y á Don Segundo Esteves y Alers mil ochocientos diez y nueve pesos, vein-te centavos de la misma moneda, dándosele em pago á la viuda, por su mitad de gananciales, ciento seis cuerdas ochenta y nueve cénti-mos de terreno, segregadas de la porción descrita en segundo lugar de la Hacienda Monserrate eon las colindancias que contiene, y que fue-ron tasadas en el mismo precio del crédito que le correspondía, adjudicándose otras treinta y ocho cuerdas para el pago de la he-rencia correspondiente á la herencia de Don Ventura. Esteves, y á. Don Segundo Esteves y Alers se le dió en pago - una casa, ta-sada en ciento cincuenta pesos, moneda provincial y treinta cuer-das noventa y seis céntimos que se segregaron también de la hacienda Monserrate, y que fueron tasadas en mil seiscientos sesen-ta y nueve pesos veinte centavos, sin que en la divisoria mencio-nada aparezca Da. Felicita. Maissonave; ni su causante.
Besuliando: que fundado en lo expuesto, Doña Felicita Maissonave y de la Roca, exponiendo además que Don Venancio Esteves y Serrano, falleció bajo testamento en el que instituyó por herederos á. Da. Monserrate, Da. Mercedes, Da. Rafaela,Don Segundo y Don Ventura Esteves y Alers, hijos legítimos del finado en su matrimonio con Da. Isabel Alers y Beauchamps, la viuda y su hijo Don Segundo Esteves, reconocieron la deuda de cinco mil trescientos once pesos cuarenta y tres centavos que su causante Don Venancio Esteves contrajo con Don Félix Echevarría como ya se lm dicho, y vencidos todos los plazos de la escritura, Da. Felicita Maissonave promovió ejecución suanarísima en cobró del crédito hipotecario, procedimiento que hubo de suspender después de .desierta; la primera subasta, por *89haber sabido que Da. Isabel Alers y su hijo Don Segundo confabu-lados con los otros herederos de Don Venancio Esteves y Serrano sin -dar el menor aviso ni la más leve intervención á Da. Felicita ¡i cuyo favor habían los dos primeros hipotecado la parte que proin-diviso les correspondía por gananciales y por herencia respeetiva-monte, practicaron las operaciones divisorias de los bienes relictos al fallecimiento del 'Sr. Estoves y Serrano, adjudicándose á la viuda Alers y Beauchamps, y al heredero Don Segundo Esteves. lo más raquítico del caudal con valor ficticio que no -cubre realmente la mitad de la cuota que por gananciales y por legítima pertenece á la viuda y al heredero mencionado, ni la mitad siquiera del importe de La deuda que derivando del causante de la heréneia, reconocieron como propios de la Sra. Alers y el Sr. Esteyes, bajo la garantía hipotecaria de sus respectivas participaciones en el caudal referido, añadiendo, que á la viuda Da. Isabel en -pago de nueve mil noventa y seis pesos moneda provincial, 4 que asciende según la testamentaría su parti-cipación de gananciales, se le adjudicó: ciento diez y seis eneráis de terreno que se segregaron de la Hacienda Monserrate y al here-dero Segundo Esteves una casa y treinta cuerdas de terreno, y á los demás herederos, se les adjudicó bienes á expensa de los dos anteriormente mencionados, que maliciosamente y para defraudar á Da. Felicita Maissonave 'cubrían con exceso su hijuela, mientras que la Da. Isabel y Don Segundo Esteves, recibieron dos pedazos de tierra estéril y un miserable bohío cuyo valor dista mucho del falso justiprecio con que 'aparecen en la testamentaría, arreglada y amañada en la sombra para disminuir y anular la garantía prestada á la Sra. Maissonave, recibiendo todos los acreedores bienes suficientes á cubrir el importe de sus créditos, sin que ni una vez suene en la testamentaría el nombro de Da. Felicita Maissonave, de lo cual deducía que Da. Felicita Maissonave y de la Eosa á 'cuyo favor esta-ban hipotecadas las participaciones indivisas de Da. Isabel Alers por sus gananciales, de Don Segundo Esteves por su -cuota legiti-maria en la testamentaría de Don Yenane.io Esteves y Serrano, no fué citada ni se le ofreció intervención al practicarse las operaciones testamentarias, que aparecía completamente oculto en la testamen-taría, al efecto de rezareir a la viuda Sra. Alers, y al heredero Don Segundo, el crédito que éstos aceptaron como propio, 'derivado del cansante de .la herencia, que los bienes adjudicados á Da. Isabel Alers por sus gananciales, y á Don Segundo Esteves por.su legítima, dotados de un valor ficticio en el inventario de la testamentaría no cubren el valor real, correspondiente á dichos partícipes en una. justa *90división, y por último y en. resumen, que se había verificado en la misma testamentaría una defraudación, cpie alcanza á más de la mitad del importe del indicado crédito á favor de la Sra Alais,sonave, defraudación que impugnaba por la vía civil, «iu perjuicio de instar á, su tiempo el oportuno procedimiento criminal, siendo de advertir (pie tal defraudación existe aún, contando con la mínima garantía que ofrece á la acreedora Sra. Maissoamve la finca hipotecada por Da. Isabel Alera, como de su exclusiva propiedad, y que los deudores no tienen otros bienes que los ya referidos para responder del pago de la deuda; y con cita ide los artículos 399, 403, 1073, .1083, 1070, 3291, inciso 3ro. .1299 del Código Civil y la Regla 63 de la Orden General No, 118, serie, de 3899, terminó solicitando que previos los debidos trámites se dictase sentencia, declarando rescindida la par-tición de los bienes relictos al fallecimiento de Don Venancio Esteves y Serrano, protocolizada en la Notaría de Don Alfredo Arnaldo, por acta de fecha 4 de Marzo del año anterior, á fin de que se prac-ticase una nueva partición en que pudiese intervenir la acreedora hipotecaria Da. Felicita Mais-sonave y de la Rosa, y en que se.distri-buyan legal y equitativamente entre deudores y herederos los bienes, con expresa condenación 'de cestas á la parte que se opusiere.
Rpsuliando: Que conferido traslado á, la parte -demandada, para que contestase la, demanda en el término de veinte días, dentro del cual verificara también su •comparecencia en el procedimiento, se personaron Da M-onsérrate, Da. -Mercedes y Don Segundo Esteves y "Alers, y Da. Isabel Alers y Beauchamps quien á su vez'representa á la menor Da. .Rafaela Esteves y Alers, oponiéndose á la demanda, y después de aceptar varios hechos de la misma, expusieron: que cu las participaciones llevadas á cabo al óbito de Don Venancio Este-ves y Serrano, no .había habido ni escándalo ni fraude, y en ellas los causantes de los derechos hereditarios de ellos en el acto de la participación, ya que el caudal hereditario se valuó en cincuenta y siete mil pesos, é importando las deudas treinta y ocho mil ocho-cientos ocho pesos, se hizo pago en primer término de las deudas, distribuyéndose cutre los herederos los .diez y ocho mil ciento no-venta y dos pesos instantes en la forma, y proporción que, apare- . cían de la partición practicada: que lo inaudito y escandaloso hu-biera. sido que la demandante, que sólo es acreedora de la viuda y un heredero, se adjudicase cuanto -quisiera del caudal heredi-tario, por encima de los acreedores del causante de la herencia, y fie las legítimas de Jos demás herederos que nada- le adeudan. *91jpües lio era cierto que los herederos se hubiesen confabulado para defraudar á la demandante, ni que en la partición se adjudicara á la viuda y al heredero Don Segundo Esteves lo más raquítico del caudal, y las porciones adjudicadas á los herederos fueron de igual valor, dándose' en pago á la viuda bienes para cubrir su haber en la propiedad de gananciales, bienes que tanto á ella como al otro heredero Don Segundo Esteves, cubrían con mucho exceso la can-tidad que adeudan á la demandante: que debía tenerse en cuen-ta que Don Venancio Esteves y Serrano dejó á su fallecimiento cuatro mil .pesos en metálico de que dispusieron para atenciones propias la viuda y el heredero Don Segundo, y que aún cuando se obligaron á devolverlos de la herencia, no han realizado la .devo-lución por la cual debía haberse traído esa cantidad á la parti-ción y deducirse de lo adjudicado .á la viuda y 'dicho heredero, cosa que no se hizo por lo que se aumentó el haber de ambos, sien-do, esta, la juanera como se han confabulado para defraudar: que hacía más de ocho años que los herederos venían gestionando la par-tición, y nún cuando en los primeros momentos ningún acreedor quiso aceptar porción de terreno en pago de su crédito, aceptaron al fin y en distintas fechas las hijuelas que para pago de sus cré-ditos se forma-ron en la partición: que Don Merced Ortiz y Don •Juan López Nieve, hace diez años que aceptaron su hijuela, y hace diez años que están en posesión de los terrenos adjudicados, los Sres. L. Orfiíla y Ca., aceptaron hace cuatro años, y desde enton-ces están en posesión de la finca que se les adjudica, y los acreedo-res restantes aceptaron sus hijuelas eir el acto de la partición, y desde que se practicó se encuentran en posesión -de las fincas que les fueron adjudicadas; pero ni Don Felix Eehavarría ni sus he-rederos, ni su viuda, han aceptado nunca, nada que no se,a -cobrar en dinero y con sus intereses el importe de lo que la viucla y un he-redero de Don Venancio Esteves le adeudan y cuando parecían tran-sigir, pidieron. siempre doscientas cincuenta cnerdas á su elección
de la Hacienda Monserrate, y como ni la viuda ni el heredero deu-dores, alcanzaban ese haber, no hubo más remedio que practicar la partición del caudal de D!on Venancio Esteves en la forma que se practicó, haciéndose constar, que antes de practicarse la par-tición aludida, los herederos anunciaron á la demandante que iban á hacerlo, y le ofrecieron cuanto pudieron ofrecer pero no fué po-sible, no aceptó nada, fundándose en que la partición no se había inscrito en el Registro de la Propiedad de Agnadilla: que no era cierto que el precio en venta de lo adjudicado á los acreedores *92críbra el importe de sus respectivas cuentas, por que hoy nada tiene precio, y es lo más probable, que si los acreedores quisieran realizar las fincas adjudicadas, no encontraran postor que llegara á ofrecer la mitad de sus créditos, y en ese mismo caso está lo adju-dicado á la viuda y á los herederos en la partición, y mientras ni uno solo de los acreedores de Don Venancio Estoves y Serrano lia, (‘obrado á sus herederos interés alguno por su crédito, en cam-bio los intereses del crédito que la demandante reclama supera á. la deuda; y citando como puntos de su derecho los dos principios de que cuando la acción reseisoria se funda en el fraude, era preciso que el fraude existiese, y que las costas se imponían al litigante cuyas pretensiones fuesen totalmente desestimadas, terminó solicitando, que en su día se dictase sentencia declarando sin lugar la deman-da, condenando á la parte demandante al pago de todas las costas.
Resultando: que las demás partes emplazadas en este pleito, no comparecieron á contestar la demanda, acusándoseles la rebel-día, en cuya situación para ellos, ha continuado el procedimiento hasta este momento.
Resultando: que señalado día para nna ¡comparecencia las par-tes que en este litigio intervienen, personadas en las actuaciones, propusieron prueba, que fué admitida por el Tribunal, y entre ellas la de perito, que aceptaron de su conformidad por a-ota ante ■el .Juez Instructor, proponiendo á los agrimensores Don*Vicente Viñas, vecino de Aguad illa, Don Sabás Ilionoré, de esta ciuda d, y al Ingeniero Civil Don Ricardo Skerret, también domiciliado en esta ciudad.
Resultando: que Doña Isabel Alers según certificación del Secre-tario de la Corto, pro-movió ante el extinguido Juzgado de Agua-dija, expediente sobre quita y espera, presentando una relación de acreedores, ascendente á la suma de cincuenta y dos'mil setecientos cincu'enta y cinco pesos ochenta centavos.
Resultando: que según otra certificación del Secretario del Tribunal, Da. Felicita Maissonave entabló ejecución por el procedi-miento sumarísimo, contra Da. Isabel Alers y Don Segundo Este-ves, de que desistió con el objeto de promover una nueva recla-mación que se relacionaba con dicho pleito, y la Corte le tuvo por desistida á su perjuicio.
Resultando: que señalado día para el juicio oral fueron oídas *93todas las pruebas, ratificando los peritos su dictamen escrito, que se mandó agregar á los autos, y contestaron,' que 'de común acuerdo habían hecho el informe que suscribían los tres del que se despren-día que reconocieron las fincas objeto de autos, y tasaron de común acuerdo la primera fracción de cuatrocientas sesenta y ocho cuerdas, en veinte y siete mil quinientos treinta y siete .dollars, que dá un pro-medio de cincuenta y un pesos por cuerda; que la segunda fracción de doscientas ochenta y seis cuerdas, la valoraban en cinco mil nove-cientos treinta y seis dollars, y los establecimientos en tres mil qui-nientos cuarenta, que dan un total de treinta y siete mil trece dollars; que liabían tasado separadamente las ciento seis cuerdas adjudicadas á Da. Isabel Alers, en dos mil doscientos treinta y seis 'dollars, y en mil doscientos las treinta y odio cuerdas adjudicadas á la propia Señora: que las treinta cuerdas pertenecientes á Don Segundo Es-teves, y la ea-sa, fueron tasadas respectivamente, en novecientos veinte y oelio pesos y cuarenta dollars: que de todos los terrenos pertenecientes á la finca objeto del reconocimiento, los más malos son los adjudicados á la expresada Sra. Alers y su liijo Don Segundo Esteves, los cuales son inservibles para el cultivo; y que la tasación actual es igual á la del año 1901, extremos todos en que convinieron los peritos que practicaron en conjunto la tasación .de los terrenos adjudicados á Plaja y Bravo en dos mil cuatrocientos' dollars, los de Orfila y CJa., en mil doscientos, valiendo cada cuerda ciento veinte dollars, y los de Da. Miaría Santoni de Aramburu en once mil ciento viente dollars, que dan un promedio de cincuenta y seis dollars por cuerda.
Resultando: que los testigos Don Luis Obergb, Don Emilio Maza-rredo, y Don Adolfo Molinari, así corno los demás que figuran en el acta del juicio oral, declararon en la forma que de diclia acta aparece, reconociendo Da. Herminia Eeliavarría la firma y rúbrica de una carta constante al folio 171, y que produjo como prueba suya la parte demandada. , ■
Resultando: que hechas las. alegaciones por las paires, se señaló el día de hoy para la votación de la sentencia que recayó por unani-midad de los Sres.. Jueces.
Resultando: que en las presentes actuaciones se lian cumplido todas las prescripciones del Enjuiciamiento.
*94Visto, siendo Juez Jnstrucctor .para la -redacción tie esta sentencia ¡VIr. James A. Erwin.
Considerando: que sustituida la persona del deudor Don Venancio Esteves y Serrano por su viuda -Da. Isabel tic Alers y el liijo del matrimonio de ambos, Don .Segundo Esteves y Alers, del crédito que dicho primitivo deudor constituyera á. favor tie Don Félix Eclia-varría y Conti, -debe resolverse en este pleito, si los nuevos deudores han podido dividir la herencia de su causante, sin la citación del acreedor y si esa omisión es fraudulenta y produce la rescisión de la partición celebrada- entre los herederos de' Don Venancio Esteves y Serrano y otros acreedores de éste.
Considerando: que hipotecada por Da. Isabel Alers y su hijo Dou Segundo Esteves la -parte indivisa de herencia que les corresponda en los biénes relictos quedados al fallecimiento de su causante Don Venancio Estoves y Serrano por gananciales y herencia, respecti-vamente, en concurrencia con los demás herederos, á Favor de Don Félix Echevarría y Conti, parecía, natural que siendo el derecho de hipoteca limitador del dominio, ó una -desmembración del mismo, se contara, como interesado en la herencia, -con ese acreedor antes de proceder á. la partición, ya porque se le hipotecó una pante de la masa hereditaria, sin determinarse y por lo tanto pudiera ser, acree-dor -ele cualquiera de ella, ya -porque su citación envuelva buena fé en la división ya en fin, aunque se diga que dicha citación no es necesaria, en virtud de la alocución con que está redactado el artículo 1083 del Código antiguo, igual en su observancia al 1050 del vigente, porque hubiera evitado lo que expresa ese mismo 'artículo, es decir, (pie se hiciera una reclamación en solicitud 'de que se declarase res-cindida por fraude ó perjuicio de derechos..
Considerando: que según el artículo 3073 del antiguo Código, co-rrespondiente ai 3040 del vigente, las particiones pueden rescindirse por las mismas causas que las obligaciones, y según el artículo 3290 del viejo Código, correspondiente al 1258 del revisado, los contra-tos pueden ser rescindidos, entre otros casos, cuando se celebran en fraude de acreedores, y estos no pueden cobrar de otro modo lo que se les deba.
Considerando: que si por este motivo la acción rescisoria es .sub-sidiaria, aparece demostrado que Da. Isabel Alers se presentó en *95concurso voluntario, y de la partición lieclia por fallecimiento uc Don Venancio Esteves y Serrano, resulta que no existen otros bienes que los .adjudicados.
Considerando: que la alegación hecha por el Letrado de los tactores en el acto .del juicio oral, de que la partición'es rescindible porque la viuda renunció el usufructo viudal que debió ser hipotecado, no es aceptable porque el usufructo aludido no se puede hipotecar, según el número 7mo. del artículo 108 .de la Legislación Hipotecaria, y -porque es discutible si puede ó no renunciarse, ya que equivale dicho usufructo á una cuota alimenticia, y aún cuando los alimentos -de esa naturaleza no admiten tal ó cual renuncia, siempre ocurre que diclia cuota cede exclusivamente á beneficio de la viuda.
Considerando: que consta por modo claro de la prueba, que no hubo equidad en la distribución de la herencia, adjudicándose A Da. Isabel Alers y á Don Segundo ÍJsteves, los terrenos .de peor cali-dad, lo cual no es justo, con menos razón, cuando sobre la totalidad del haber hereditario pesaba una hipoteca á. favor de Don Félix Eolnavarría y Conti, que afectaba la parto indivisa que correspondía á los mencionados Da. Isabel Alers, y Don Segundo Esteves, su hijo.
Considerando: que la Orden General No. 118, en su art. 63, dispone que las costas se impongan siempre á la parte cuyas pretensiones se hubieren totalmente desestimado.
Fallamos: que debemos, declarar y .declaramos rescindida, la par-tición celebrada por la Sucesión de Don V enuncio Esteves y Serrano, y que fue .aprobada por auto de esta Corte, y protocolizada por el Notario de esta ciudad Don Alfredo Amálelo y .Sevilla, por escritura No. 89 de su protocolo, el cuatro de Marzo del año mil novecientos uno, y en su consecuencia que debe practicarse una nueva partición en que .haya una distribución equitativa entre los interesados, en cuyo sentido se condena á los 'demandados á que formalicen otra vez esa partición, con las costas de este juicio á Da. Monserrate, Da. Mercedes y Don Segundo Esteves y Alers, y Da. Isabel Alers y Beauchamps, por sí, y en representación .de su hija Da. Rafaela Esteves" y Alers.
Así por esta nuestra sentencia, definitivamente juzgando, lo pro-nunciamos, mandamos y firmamos.”
Contra esta sentencia los demandados interpusieron *96recurso de apelación para ante esta Corte, el que fue pre-sentado en 23 de Febrero de 1904. El Licenciado Alfredo Arnaldo compareció en representación de los apelantes, y el Sr. Licenciado Don Eduardo Acuña en representa-ción de los apelados; después, en el juicio oral los apelan-tes fueron representados por el Licenciado Emilio Gar-cía Cuervo.
Los apelantes fundan su recurso en dos motivos: lo.— Que el acreedor de uno ó más de los herederos no es parte que puede pedir la rescisión de una partición de herencia debidamente hecha;-y 2o. — Que si el acreedor pudiera va-lerse de tales medios sería necesario que probase que la rescisión es el único remedio legal para obtener una repa-ración de los perjuicios qué se le lian causado, lo que este acreedor ha dejado de hacer. Para sostener estas dos proposiciones se hace referencia á las secciones 1000 y 1047 del Código Civil, en apoyo de la primera, y á la sec-ción 1261 del mismo Código, en apoyo de la segunda. La-sección 1000 dice así:
“Art. 1000. — 'Los acreedores particulares del heredero no po-drán mezclarse en las operaciones de la herencia, aceptada por éste á beneficio de inventario, hasta, (pie sean pagados los acreedores de la misma y los legatarios; pero podrán pedir la retención ó embargo del remanente que pueda resultar á favor del heredero.”
Se notará, al leer esta sección, que se refiere exclusiva-mente á una herencia aceptada bajo inventario, y no apa-rece nada en los presentes autos que demuestre que la he-rencia de'Venancio Este ves fue aceptada, bajo tales cir-cunstancias ,por los herederos; en efecto, de lo que apare-ce en el record, no fue aceptada bajo las citadas circuns-tancias, y por lo tanto este artículo del Código no tiene aplicación al caso.
El artículo 1047 del Código Civil dice:
“Art. 1047. — La partición hecha con preterición de alguno de *97los herederos no se rescindirá, á no ser que se pruebe que hubo .mala le ó dolo por parte de los otros interesados, pero éstos tendrán la obli-gación de pagar al preterido la parte que proporcionalmente le co-rresponda.
Se notará que este artículo se refiere clara y expresa-. mente á las particiones en que uno de los herederos ha si-do preterido ó excluido, circunstancia que no existe en el caso de autos. Todos los herederos-participaron en "la partición, y solamente era acreedor el que fue excluido. Por esta razón la última sección reproducida no tiene aplicación al caso.
En cuanto al segundo motivo en que se funda este ré-curso, es necesario reproducir el artículo 1261 del''Códi-go Civil que á la letra dice:
“Art. 2261. — 'La acción de rescisión es subsidiarla; no podrá ejercitarse sino cuando el perjudicado carezca de todo otro recur-so legal para obtener la reparación del perjuicio.”
Aparece ciertamente de los autos, que no había otra propiedad del cual podía valerse el acreedor para cobrar el montante de su hipoteca, excepto la que se podía poner aparte para los deudores de la herencia de Venancio Es-teves. Es verdad que había una pequeña propiedad que pertenecía personalmente á la Sra. Alers/pero á ésta se fijó en la hipoteca solamente .el valor de cincuenta dollars ($50.00), y además, aparece de los autos que dicha Sra. había promovido ante el Juzgado de Aguadilla expedien-te sobre quita y espera, presentando una lista de acree-dores que asciende á ($52,655.80) cincuenta y dos mil, seiscientos cincuenta y cinco dollars con ochenta centavos.
Si los acreedores no podían cobrar el dinero que se les debía mediante ejecución de la hipoteca, no hay. nada que demuestre que podían cobrarlo de otra manera.'
Por todos los hechos citados quedamos convencidos de *98la imposibilidad en que se encontraba el acreedor de co-brar su crédito de manera distinta á las diligencias pro-movidas por él, ó en otras palabras, que la parte perjudi-cada no tiene otro remedio legal para obtener una repara-ción del perjuicio; así es que este motivo del recurso de-be declararse mal fundado.
Después de revisar cuidadosamente la sentencia de la Corte inferior, nosotros somos de opinión que es justa y debería confirmarse.

Confirmada.

.Jueces concurrentes: Sres. Presidente Quiñones y Asociados Hernández, Figueras y Wolf.